


110 HR 4326 IH: To amend title 18, United States Code, to make technical

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4326
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to make technical
		  corrections to the new border tunnels and passages offense.
	
	
		1.Offense
			(a)In generalChapter 27 of title 18, United States Code,
			 is amended by redesignating section 554 added by section 551(a) of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 120 Stat. 1389) (relating to border tunnels and passages) as section
			 555.
			(b)Table of sectionsThe table of sections for chapter 27 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 554, Border tunnels and passages, and inserting the
			 following:
				
					
						555. Border tunnels and
				passages.
					
					.
			2.Criminal forfeitureSection 982(a)(6)of title 18, United States
			 Code, is amended by striking 554 and inserting
			 555.
		3.Directive to the United States sentencing
			 commissionSection 551(d) of
			 the Department of Homeland Security Appropriations Act, 2007 (Public Law
			 109–295; 120 Stat. 1390) is amended in paragraphs (1) and (2)(A) by striking
			 554 and inserting 555.
		
